            Case 2:18-cv-01308-RSL Document 46 Filed 07/01/20 Page 1 of 3




                                                THE HONORABLE ROBERT S. LASNIK




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE

S.L. by and through his parents and
guardians, J.L. and L.L.,
                                              Case No. 2:18-cv-01308-RSL
                     Plaintiffs,
                                              NOTICE OF SUPPLEMENTAL
       v.                                     AUTHORITY

PREMERA BLUE CROSS, AMAZON
CORPORATE LLC GROUP HEALTH
AND WELFARE PLAN, and AMAZON
CORPORATE LLC,

                     Defendants.



       Pursuant to LCR 7(n), plaintiff hereby brings to the Court’s attention the

following supplemental authority with regard to her pending Motion to Compel

Production (Dkt. #28, filed 9/19/19): Doe v. Intermountain Healthcare, Inc., No. 2:18-cv-

00807-RJS-JCB, 2020 U.S. Dist. LEXIS 112772, *1, 6-7 (D. Utah June 26, 2020) (overruling

defendant’s objection to “Magistrate Judge's Memorandum Decision and Order (Order),

granting Plaintiff Jane Doe’s Motion to Conduct Discovery relevant to her Employee


Page 1 - NOTICE OF SUPPLEMENTAL                            Megan E. Glor, Attorneys at Law
                                                            707 NE Knott Street, Suite 101
AUTHORITY                                                       Portland, OR 97212
(No. 2:18-cv-01308-RSL)                                            503-223-7400
         Case 2:18-cv-01308-RSL Document 46 Filed 07/01/20 Page 2 of 3



Retirement Income Security Act (ERISA) and Mental Health Parity and Addiction

Equity Act (Parity Act) claims”, concluding “Specifically, the [Magistrate Judge’s] Order

explains that the documents Plaintiff requests ‘relate to the interpretation of the plan

and are therefore relevant to how the plan is operated.’ It clarifies that access to these

documents supports two ERISA purposes: that (1) ERISA disputes are resolved

inexpensively and expeditiously and (2) plan participants have information concerning

how the plan administrator interprets and administrates the plan. And it further

identifies how Plaintiff's claim that Defendants improperly withheld documents would

be impossible to prove without engaging in some degree of discovery. Thus, the Order

is based on sound reasoning and is not clearly erroneous.”).

       Dated July 1, 2020

                                            s/ Megan E. Glor
                                            Megan E. Glor, OSB # 930178
                                            (Admitted pro hac vice)
                                             707 NE Knott Street, Suite 101
                                             Portland, OR 97212
                                             Tel. (503) 223-7400 Fax. (503) 751-2071
                                             megan@meganglor.com
                                            Attorneys for Plaintiff




Page 2 - NOTICE OF SUPPLEMENTAL                              Megan E. Glor, Attorneys at Law
                                                              707 NE Knott Street, Suite 101
AUTHORITY                                                         Portland, OR 97212
(No. 2:18-cv-01308-RSL)                                              503-223-7400
         Case 2:18-cv-01308-RSL Document 46 Filed 07/01/20 Page 3 of 3



                              CERTIFICATE OF SERVICE

        I hereby certify that on July 1, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following:

   ● Lisa M.C. Elizondo
     lelizondo@kilpatricktownsend.com

   ● Megan E. Glor
     megan@meganglor.com

   ● Eleanor Hamburger
     ehamburger@sylaw.com, matt@sylaw.com, theresa@sylaw.com

   ● Gwendolyn C. Payton
     GPayton@kilpatricktownsend.com, abianco@kilpatricktownsend.com,
     irountree@kilpatricktownsend.com

   ● Richard E. Spoonemore
     rspoonemore@sylaw.com, matt@sylaw.com, rspoonemore@hotmail.com,
     theresa@sylaw.com

and I have mailed by United States Postal Service the document to the following non-
CM/ECF participants:

   ● (No manual recipients)

       DATED: July 1, 2020, at Portland, Oregon.

                                                 s/ Megan E. Glor
                                                 Megan E. Glor
                                                 megan@meganglor.com




Page 3 - NOTICE OF SUPPLEMENTAL                             Megan E. Glor, Attorneys at Law
                                                             707 NE Knott Street, Suite 101
AUTHORITY                                                        Portland, OR 97212
(No. 2:18-cv-01308-RSL)                                             503-223-7400
